DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election of Group I, Figs. 1 & 5-11, claims 1-3, 5-8, 11 and 12 in the reply filed on 2/26/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4, 9, 10 and 13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/26/21.
	Claims 5, 11 and 12 recite “wherein the electrically conductive film extends so as to cover a side surface of the circuit board”.  This feature appears to be shown in Fig. 12 of nonelected species II, Figs. 12-18.  Thus, claims 5, 11 and 12 are withdrawn from consideration as being drawn to a nonelected species.
	Claims 1-13 are pending and claims 4, 5 and 9-13 are withdrawn.
	Claims 1-3 and 6-8 are subject to examination at this time.
Allowable Subject Matter
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 4-7, the limitation “a sealing resin covering at least a part of a joint between the main surface and the electronic component, wherein a recess is provided on a side surface of the sealing resin at a position adjoining the joint” is indefinite because the recitation of “a joint” suggests an electrical connection point like a solder ball.  For example, referring to Applicant’s fig. 1, a joint between solder ball (22) and electrode (14).  However, the recess (7) does not appear to be adjoining the joint between the solder ball (22) and the electrode (14).  Applicant’s original specification at para. [0011] discloses “The recess 7 is formed at a joint between the main surface 1u and the sealing resin 4.”  It is unclear if “a joint” refers to an interface or an electrical connection point.  The metes and bounds of the claim is unclear.
	Claims 2-3 and 6-8 are included under this rejection due to their dependency from claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai et al., US Publication No. 2012/0286415 A1.

Sakai anticipates:
1. A circuit module comprising (see figs. 1-3; also see figs. 17-19, 31-34, 41-43 and 52-54): 
	a circuit board (1) having a main surface (e.g. top surface); 
	an electronic component (21) mounted on the main surface; and 
	a sealing resin (3) covering at least a part of a joint between the main surface and the electronic component, wherein 
	a recess (Cg) is provided on a side surface of the sealing resin (3) at a position adjoining the joint, and 
	at least the recess (Cg) is covered with an electrically conductive film (4).  See Sakai at para. [0001] – [0204], figs. 1-62. 

fig. 3.

3. The circuit module according to claim 1, wherein a part of the main surface or a part of the electronic component is not covered with the sealing resin but covered with the electrically conductive film (e.g. In fig. 3, the main surface or top surface of circuit board 1 is not covered by the sealing resin 3 in the region Cg and is covered with the electrically conductive film 4.)

Regarding claim 8:
	Sakai teaches the limitations as applied to claim 3 above.

	Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An et al., US Publication No. 2010/0032815 A1.

	An anticipates:
1. A circuit module comprising (see figs. 1-7): 
	a circuit board (102) having a main surface (104, upper surface); 
	an electronic component (108b) mounted on the main surface; and 
	a sealing resin (114) covering at least a part of a joint between the main surface and the electronic component, wherein 
	a recess (e.g. in region D in fig. 2; also see recess 612a, 612b formed in fig. 6D) is provided on a side surface of the sealing resin at a position adjoining the joint, and 
	at least the recess (e.g. in region D in fig. 2; also see recess 612a, 612b formed in fig. 6D) is covered with an electrically conductive film (124).  See An at para. [0001] – [0059], fig. 1-7.  

3. The circuit module according to claim 1, wherein a part of the main surface or a part of the electronic component is not covered with the sealing resin but covered with the electrically conductive film (e.g. In fig. 1, the main surface or upper surface of circuit board 102 is not covered by the sealing resin 3 in the region D and is covered with the electrically conductive film 124.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai, as applied to claim 1 above, and further in view of Nakajima, Japanese Publication No.  JP 2001/244688 A (from the IDS).

Regarding claims 3 and 8:
In an alternative interpretation of claims 3 and 8 the Nakajima reference is being introduced.
	Sakai teaches all the limitations of claim 1 above, but does not expressly teach wherein a part of the electronic component is not covered with the sealing resin but covered with the electrically conductive film. 

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Sakai with the teachings of Nakajima in order to “provide a high-frequency module which can stably derive stable shield characteristics with a simple structure and has sufficiently large area for component mounting”.  See Nakajima at English Abstract.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over An, as applied to claim 1 above, and further in view of Nakajima, Japanese Publication No.  JP 2001/244688 A (from the IDS).

Regarding claim 3:
In an alternative interpretation of claims 3 the Nakajima reference is being introduced.
	An teaches all the limitations of claim 1 above, but does not expressly teach wherein a part of the electronic component is not covered with the sealing resin but covered with the electrically conductive film. 
	In an analogous art, Nakajima, in fig. 2, teaches wherein a part of an electronic component (2) is not covered with a sealing resin (3) but covered with an electrically conductive film (e.g. shield metal film 4).  See Nakajima at English Abstract.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of An with the teachings of Nakajima in order to “provide a high-frequency module which can stably derive stable shield characteristics with a simple structure and has sufficiently large area for component mounting”.  See Nakajima at English Abstract.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michele Fan/
Primary Examiner, Art Unit 2894
24 May 2021